Citation Nr: 0824490	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-25 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had honorable active service from October 15, 
2002 to November 15, 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The record reflects that the veteran requested a Travel Board 
hearing in her July 2006 VA Form 9.  However, the record 
reflects that the veteran failed to appear for her hearing 
scheduled in February 2007 and has offered no explanation for 
such failure.  Accordingly, the veteran's hearing request is 
considered withdrawn.  


FINDINGS OF FACT

1.  The veteran served less than 3 years and less than 30 
continuous months on active duty.  In total, she served for 2 
years, 1 month, and 1 day.    
 
2.  The veteran was not discharged from active duty for a 
service-connected disability, a pre-existing medical 
condition, hardship under 38 U.S.C. 1173, or a physical or 
mental condition not characterized as a disability and not 
the result of misconduct and that interferes with performance 
of duty.  The veteran was not discharged from active duty 
involuntarily for convenience of the government as a result 
of a reduction in force or discharged for convenience of the 
government after completing 30 continuous months of active 
duty of an obligated period of duty that was at least three 
years.    
 
3.  The veteran did not enlist with the Air Force Reserves 
for at least four years and was not discharged from Reserve 
duty for a service-connected disability, a pre-existing 
medical condition, after a minimum of 30 months of such 
service for the convenience of the Government, involuntarily 
for the convenience of the Government as a result of a 
reduction in force, for a physical or mental condition that 
was not characterized as a disability and did not result from 
the individual's own willful misconduct but did interfere 
with the individual's performance of duty; or for hardship 
under 38 U.S.C. 1173.






CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3011, 3012 (West 2002); 38 
C.F.R. § 21.7042 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The United 
States Court of Appeal for Veterans Claims (Court) has held, 
however, that the VCAA is inapplicable to matters of pure 
statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000).  With regard to this claim, there is no debate 
as to the relevant facts.  Rather, the issue turns on an 
application of the law to those facts. Therefore, VA's duties 
under VCAA do not apply to this claim.

Analysis  

The record indicates that the veteran entered active service 
in the Air Force on October 15, 2002.  Approximately two 
weeks after her entrance into active duty (i.e., October 28, 
2002), the veteran signed and dated a DD Form 2366, 
"Montgomery GI Bill Act of 1984".  The form contained a 
"Statement of Understanding" which explained that the 
veteran was eligible for MGIB based on her initial entry on 
active duty after June 30, 1985.  It was also noted, in 
pertinent part, that the veteran "must complete 36 months of 
active duty service before [she] was entitled to the current 
rate of monthly benefits for a period of 36 months."  It 
further informed the veteran that if her obligation was less 
than 36 months, she understood that she "must complete 24 
months of active duty service and must join and serve 
honorably in the Selected Reserve for a minimum of 48 months 
in order to receive the rate of monthly benefits for members 
who completed 36 months of service."  The veteran's 
signature appears beneath the Statement of Understanding.    
 
After serving 2 years, 1 month, and 1 day, the veteran was 
released from active duty service on November 15, 2004.  The 
character of service was honorable.  Her DD Form 214 reflects 
that she was a high school graduate or equivalent.  Her 
separation code was "MGQ" and the narrative reason for 
separation was "intradepartmental transfer."  The command 
to which the veteran was transferred was the United States 
Air Force Reserves (USAFR).  However, information from the 
Department of Defense (DOD) reveals that the veteran did not 
enlist with the Air Force Reserves for 4 years.  The evidence 
further does not show that she served in the Selected 
Reserves for at least 4 years following her period of active 
duty.     

The legal criteria governing eligibility for Chapter 30 
educational assistance benefits are specifically set forth in 
38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. § 21.7042.  In 
particular, that statute bases eligibility for educational 
benefits under Chapter 30, Title 38, United States Code, for 
a veteran who first enters active duty after June 30, 1985, 
on whether the veteran serves at least three years' 
continuous active duty.  38 U.S.C.A. § 3011(a)(1)(B)(i).  If 
the veteran does not have at least three years' continuous 
active duty after June 30, 1985, the veteran may still be 
eligible if the veteran is discharged due to service-
connected disability, a pre-existing medical condition, 
hardship under 38 U.S.C. 1173, physical or mental condition 
not characterized as a disability and not the result of 
misconduct and that interferes with duty, or for the 
convenience of the Government after completing at least 20 
continuous months of active duty if the initial obligated 
period is less than 3 years or after completing 30 continuous 
months of active duty if the initial obligated period of 
active duty is at least 3 years; or involuntarily for the 
convenience of the Government as a result of a reduction in 
force.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 
21.7042(a)(5).

In the present case, the veteran served less than 3 years of 
active duty.  Indeed, she served for 2 years, 1 month, and 1 
day.  The veteran has additionally reported that her initial 
obligated period was for at least 3 years (i.e., 4 years); 
however, the record reflects that she completed less than 30 
continuous months of active duty and was not discharged from 
active duty for service-connected disability, a pre-existing 
medical condition, hardship under 38 U.S.C. 1173, physical or 
mental condition not characterized as a disability and not 
the result of misconduct and that interferes with duty.  
Furthermore, the evidence does not show that the veteran was 
separated from active service for the convenience of the 
Government after completing 30 continuous months of active 
duty or was involuntarily separated for the convenience of 
the Government as a result of a reduction in force.  
Therefore, the veteran is not entitled to educational 
assistance benefits under these regulatory provisions.  

Eligibility for Chapter 30 educational assistance may also be 
established, notwithstanding any other provision of law, for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria, under 38 U.S.C.A. § 3018A.  
However, the evidence does not show that the veteran was 
involuntarily discharged so benefits may not be awarded under 
these provisions.  

Notwithstanding any other provision of law, educational 
assistance may be appropriated for individuals separated from 
active service with an honorable discharge and who receive 
voluntary separation incentives.  38 U.S.C.A. § 3018B; 38 
C.F.R. § 21.7045.  As the evidence does not show that the 
veteran received voluntary separation incentives, benefits 
may not be awarded under these provisions.

The Board notes, however, that an individual may also 
establish eligibility for basic educational assistance under 
Chapter 30 based on a combination of service on active duty 
and service in the Selected Reserve. 

The individual must, after June 30, 1985, either first become 
a member of the Armed Forces, or first enter on active duty 
as a member of the Armed Forces.  38 U.S.C.A. § 3012(a)(1); 
38 C.F.R. § 21.7042(b)(1).  The individual, before applying 
for educational assistance, must either (i) complete the 
requirements of a high school diploma (or an equivalency 
certificate), (ii) successfully complete (or otherwise 
receive academic credit for 12 semester hours (or the 
equivalent) in a program of education leading to a standard 
college degree.  38 U.S.C.A. §§ 3011, 3012, 3016; 38 C.F.R. 
§ 21.7042(b)(2).  Except as provided in paragraph (b)(6) of 
this section, the individual must serve at least 2 years of 
continuous active duty in the Armed Forces characterized by 
the Secretary concerned as honorable service.  38 C.F.R. 
§ 21.7042(b)(3).  An individual is exempt from serving two 
years on active duty as provided in paragraph (b)(3) of this 
section when the individual is discharged or released from 
the Armed Forces during those two years (i) for a service-
connected disability, or (ii) for a medical condition which 
preexisted such service on active duty and which VA 
determines is not service connected, or (iii) Under 10 U.S.C. 
1173 (hardship discharge), or (iv) in the case of an 
individual discharged or released after 20 months of such 
service, for the convenience of the Government, or (v) 
involuntarily, for convenience of the Government as a result 
of a reduction in force as determined by the Secretary of the 
military department concerned in accordance with regulations 
prescribed by the Secretary of Defense or by the Secretary of 
Transportation with respect to the Coast Guard when it is not 
operating as a service in the Navy, or (vi) for a physical or 
mental condition that was not characterized as a disability 
and did not result from the individual's own willful 
misconduct but did interfere with the individual's 
performance of duty, as determined by the Secretary of each 
military department in accordance with regulations prescribed 
by the Secretary of Defense or by the Secretary of 
Transportation with respect to the Coast Guard when it is not 
operating as a service in the Navy.  38 U.S.C.A. § 3011; 
38 C.F.R. § 21.7042(b)(6).  

The veteran has completed 2 years of continuous active duty 
in the Air Force characterized as honorable service, as noted 
above.  Except as provided in paragraph (b)(7) of this 
section, after completion of active duty service, the 
individual must serve at least 4 continuous years of service 
in the Selected Reserve.  An individual whose release from 
active duty service occurs after December 17, 1989, must 
begin this service in the Selected Reserve within one year 
from the date of his or her release from active duty.  During 
this period of service in the Selected Reserve the individual 
must satisfactorily participate in training as prescribed by 
the Secretary concerned. 38 U.S.C.A. § 3012(a)(1); 38 C.F.R. 
§ 21.7042(b)(4).  The individual must, after completion of 
all service described in this paragraph (i) be discharged 
from service with an honorable discharge, or (ii) be placed 
on the retired list, or (iii) be transferred to the Standby 
Reserve or an element of the Ready Reserve other than the 
Selected Reserve after service in the Selected Reserve 
characterized by the Secretary concerned as honorable 
service, or (iv) continue on active duty, or (v) continue in 
the Selected Reserve.  38 C.F.R. § 21.7042(b)(5).  

An individual is exempt from serving 4 years in the Selected 
Reserve as provided in paragraph (b)(4) of this section when 
(i) after completion of the active duty service required by 
this paragraph the individual serves a continuous period of 
service in the Selected Reserve and is discharged or released 
from service in the Selected Reserve (A) for a service-
connected disability, or (B) for a medical condition which 
preexisted the individual's becoming a member of the Selected 
Reserve and which VA determines is not service connected, or 
(C) under 10 U.S.C. 1173 (hardship discharge), or (D) after a 
minimum of 30 months of such service for the convenience of 
the Government, or (E) involuntarily for the convenience of 
the Government as a result of a reduction in force, as 
determined by the Secretary of the military department 
concerned in accordance with regulations prescribed by the 
Secretary of Defense or by the Secretary of Transportation 
with respect to the Coast Guard when it is not operating as a 
service in the Navy, or (F) for a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty, as 
determined by the Secretary of each military department in 
accordance with regulations prescribed by the Secretary of 
Defense or by the Secretary of Transportation with respect to 
the Coast Guard when it is not operating as a service in the 
Navy.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042 (b)(7). 

According to DOD, the veteran did not enlist for at least 4 
continuous years of service with the Air Force Reserves.  
Furthermore, the evidence does not show that the veteran was 
discharged from her Reserve duty for a service-connected 
disability, for a medical condition which preexisted the 
individual's becoming a member of the Selected Reserve and 
which VA determined was not service connected, after a 
minimum of 30 months of such service for the convenience of 
the Government, involuntarily for the convenience of the 
Government as a result of a reduction in force, under 10 
U.S.C. 1173 for hardship, or for a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty.

The Board notes that there is an exception to the 4 year 
requirement when before completing 4 years service in the 
Selected Reserve, the individual ceases to be a member of the 
Selected Reserve during the period beginning on October 1, 
1991, and ending on September 30, 1999, by reason of the 
inactivation of the individual's unit of assignment or by 
reason of involuntarily ceasing to be designated as a member 
of the Selected Reserve pursuant to 10 U.S.C. 268(b).  
However, that is clearly not the case here.

The Board further recognizes the veteran's contentions that 
she was misinformed about her eligibility during service.  
She specifically asserts that she was provided with 
misinformation by the full-time recruiter on her base when he 
told her that she did not need to reenlist during 
outprocessing.  Although VA is required to inform the veteran 
correctly about basic eligibility or ineligibility for 
educational assistance benefits, the remedy for breach of 
such an obligation by VA or military officials cannot involve 
payment of benefits where statutory requirements for such 
benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 
(1994).  Thus, even if the veteran was misinformed as she 
contends, the Board is without legal authority to grant her 
claim on that basis because she fails to meet eligibility 
requirements for educational assistance benefits.  

In cases such as this where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown,  6 Vet. App. 426 (1994).  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code, is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


